Broyles, P. J.
The plaintiff brought a dispossessory warrant against the defendant for failure to pay rent and for holding beyond his term of rental. The defendant filed his counter-affidavit and gave the bond required by the statute. The verdict was in favor of 'the plaintiff for the premises in dispute and $310 as *781double rent for the time the defendant held over, to the time of the trial. The case came to this court, and the judgment of the lower court overruling the motion for a new trial was unconditionally affirmed. Corbin v. McCrary, 22 Ga. App. 472 (96 S. E. 445). Upon making the judgment of tin's court the judgment of the lower court, the latter court rendered another judgment against the defendant and his sureties on the original eventual condemnation-money bond, for the sum of $542.47, double rent of the premises since the rendition of the verdict and the original judgment in the ease. The court clearly had no authority to render this judgment, and it is accordingly

Reversed.

Bloodworth and Stephens, JJ., concur.